Citation Nr: 1043272	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 
1989.  In addition, he had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

The issue was initially before the Board in February 2009, which 
denied the claim.  In a June 2010, the Court Clerk granted a 
joint motion to partially vacate the Board's decision.  The case 
has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Joint Motion, another examination is needed in 
order for the examiner to specifically address the findings in an 
April 1970 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
for the purpose of determining the etiology 
of his right knee disorder.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner should 
note in the record his/her review of the 
claims file.

After reviewing the Veteran's entire medical 
history, including an April 1970 VA 
examination, the examiner should state 
whether it is at least as likely as not the 
Veteran's right knee disorder had its onset 
during active duty, or is due to or the 
result of a disease or injury incurred 
therein.

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort to 
mere speculation, the examiner is asked to 
discuss why such an opinion is not possible.

2.  Thereafter, adjudicate the claim in light 
of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

